


110 HR 4285 IH: Northeastern North Carolina Heritage

U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4285
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2007
			Mr. Butterfield (for
			 himself and Mr. Jones of North
			 Carolina) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  study of the suitability and feasibility of establishing the Northeastern North
		  Carolina Heritage Area in North Carolina, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Northeastern North Carolina Heritage
			 Area Study Act.
		2.StudyThe Secretary of the Interior, in
			 consultation with appropriate State historic preservation officers, State
			 historical societies, and North Carolina’s Northeast Partnership, and other
			 appropriate agencies shall conduct a study regarding the suitability and
			 feasibility of designating the study area described in section 3 as the
			 Northeastern North Carolina Heritage Area. The study shall include analysis,
			 documentation, and determination regarding whether the study area—
			(1)has an assemblage
			 of natural, historic, and cultural resources that together represent
			 distinctive aspects of American heritage worthy of recognition, conservation,
			 interpretation, and continuing use, and are best managed through partnerships
			 among public and private entities and by combining diverse and sometime
			 noncontiguous resources and active communities;
			(2)reflects
			 traditions, customs, beliefs, and folklife that are a valuable part of the
			 national story;
			(3)provides
			 outstanding opportunities to conserve natural, historic, cultural, or scenic
			 features;
			(4)provides
			 outstanding recreational and educational opportunities;
			(5)contains resources
			 important to the identified theme or themes of the study area that retain a
			 degree of integrity capable of supporting interpretation;
			(6)includes
			 residents, business interests, nonprofit organizations, and local and State
			 governments that are involved in the planning, have developed a conceptual
			 financial plan that outlines the roles of all participants including the
			 Federal Government), and have demonstrated support for the concept of a
			 national heritage area;
			(7)has a potential
			 management entity to work in partnership with residents, business interests,
			 nonprofit organizations, and local and State governments to develop a national
			 heritage area consistent with continued local and State economic activity;
			 and
			(8)has a conceptual
			 boundary map that is supported by the public.
			3.Boundaries of the
			 study areaThe study area
			 referred to in section 2 shall be comprised of the counties of Beaufort,
			 Bertie, Camden, Chowan, Currituck, Dare, Gates, Halifax, Hertford, Hyde,
			 Martin, Northampton, Pasquotank, Perquimans, Tyrrell, and Washington, North
			 Carolina.
		4.ReportNot later than 3 fiscal years after the date
			 on which funds are first made available for this Act, the Secretary of the
			 Interior shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report on the findings, conclusions, and recommendations of the study.
		
